DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is in response to an amendment dated June 30, 2021.  Claims 1, 3, 9 and 11 are amended.  Claims 1-16 are pending.  All pending claims are examined.

Response to Arguments
Art Rejection
Applicant’s arguments are moot in light of amendments to claims and Examiner has introduced new references, Holtzman, USP Pub. No. 20010027439 and Ortiz, USP Pub. No. 20180253727 to address amendments to the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim(s) 1-3 and 7-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, USP Pub. No. 20030051138 in view of Holtzman, USP Pub. No. 20010027439 in further view of Ortiz, USP Pub. No. 20180253727.
As to claim 1, Maeda discloses A method for identity authentication in connection with payment account information submitted for the purpose of network based electronic payment transaction(s), the method comprising at an authentication server (Maeda, paraa. 0011, 0034):
receiving an identity authentication request responsive to an initiated request for electronic payment from a payor account to a payee account, wherein said request for electronic payment is initiated within a network communication session between a client terminal and a merchant server(Maeda, paras. 0050, 0052-0063);
receiving information identifying the payor account, the payee account and a payment amount corresponding to the request for initiation of an electronic payment (Maeda, paras. 0050, 0052-0064; see Figs. );
generating an authentication data record, the authentication data record including Maeda, paras. 0086, 0050, 0052-0063; see also Figs. 4 and 8);
transmitting the generated authentication data record for storage on a remote terminal device, wherein said remote terminal device is identified based on information identifying a registered terminal device (Maeda, Fig. 5) or a registered instance of a payment software application associated with the identified payor account (Maeda, paras. 0050, 0052-0063);
Maeda, para. 0086 - authentication is done by collating one fingerprint input by the user with one fingerprint previously registered…it is possible to collate a plurality of input fingerprints with a plurality of registered fingerprints, that is, a combination of fingerprints can be matched”);
comparing the one or more data records retrieved from the client terminal against the generated authentication data record (Maeda, para. 0086; see also Figs. 9-11); 
and responsive to a match between the one or more data records retrieved from the client terminal against the generated authentication data record, generating an identity confirmation decision for transmission to a server from which the identity authentication request is received (Maeda, Figs. 9-13; see also paras. 0052-0064).
Maeda discloses a unique ID (Maeda, paras. 0037, 0039) but does not directly disclose but Holtzman discloses receiving one or more network session data parameters corresponding to the network communication session wherein the one or more network session parameters includes a session ID specific to the network communication session; (Holtzman, para. 0057).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Maeda with Holtzman because it would offer a convenient way for storing and retrieving records or information that is typically required for completing a transaction thereby yielding predictable results.
Maeda discloses and authentication process but does not directly disclose but Maeda and Holtzman do not directly disclose but Ortiz discloses the authentication server separate from the merchant server and the client terminal (Ortiz, para. 0056; Fig. 3).
Maeda and Holtzman with the authentication mechanism of Ortiz because it would be an improvement in the transmittal and processing of sensitive and or confidential personal information using a mobile terminal by providing a robust process of making payments that offer an additional layer of protection to the data exchanged.
As to claim 2, Maeda discloses the method as claimed in claim 1, wherein the server from which the identity authentication request is received is configured to respond to receiving the identity confirmation decision by authorizing an electronic payment of the payment amount from the payor account(Maeda, Figs. 8-10; see also paras. 0056-0057, 0070-0071).
	As to claim 3, Maeda discloses the method as claimed in claim 1, wherein the one or more network session data parameters further comprise one or more of, a unique ID associated with the client terminal, a unique ID associated with an instance of a payment software application implemented in the client terminal, a unique merchant ID associated with a merchant to whom the payment is intended to be made, a payee payment account number, and/or a date stamp or time stamp associated with receipt of the request for initiation of electronic payment at the merchant serverMaeda, para. 0009 - . “comprises an authentication step by the mobile terminal, carrying out an authentication using biometric information representing a user's biometric characteristic …; and a transmitting step by the mobile terminal, transmitting the user information to the information server when the biometric information paras. 0033-0039).
As to claim 7, Maeda discloses the method as claimed in claim 1, wherein responsive to a determination that the one or more data records retrieved from the client terminal do not match the generated authentication data record, an identity denial decision is generated for transmission to a server from which the identity authentication request is received (Maeda, Fig 12; see also para. 0082).
As to claim 8, Maeda discloses the method as claimed in claim 7, wherein the server from which the identity authentication request is received is configured to respond to receiving the identity denial decision by refusing to authorize an electronic payment of the payment amount from the payor account(Maeda, Fig 12; see also para. 0082).
As to claims 9-11 and 15-16 recite limitations similar to claims 1-3 and 7-8 and are rejected in like manner.






Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, USP Pub. No. 20030051138 in view of Holtzman, USP Pub. No. 20010027439 in further view of Ortiz, USP Pub. No. 20180253727 in further view of Makhotin, USP Pub. No. 20150086756.
As to claim 4, Maeda, Holtzman and Ortiz do not directly disclose but Makhotin discloses the method as claimed in claim 1, wherein generating the authentication data record includes applying a hashing function, an encryption function or a transformative function to the received one or more network session data parameters (Makhotin, paras 0010-0012; 0027, 0042, 0045-0050).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Maeda, Holtzman and Ortiz with the protection mechanism of Makhotin because it would be an improvement in the transmittal and processing of sensitive and or confidential personal information using a mobile terminal by providing an additional layer of protection to the data exchanged.
As to claim 5, Maeda discloses the method as claimed in claim 1, wherein the authentication data record is transmitted for storage within a secure memory location (Maeda, Figs 10-12) but Maeda, Holtzman and Ortiz do not directly disclose but Makhotin discloses 
the data is transmitted for storage within a secure memory location associated with, controlled by or accessible by an instance of a payment application software that is implemented within the remote terminal device (Makhotin, paras. 0037, 0061-0062-0063, 0067 – see rationale for combination in claim 4)
As to claim 6, Maeda, Holtzman and Ortiz do not directly disclose but Makhotin discloses the method as claimed in claim 1, wherein the one or more data records associated with electronic payment transactions involving the client terminal are Makhotin, paras. 0037, 0061-0062-0063, 0067 – see rationale for combination in claim 4).
Claims 12-14 recite limitations similar to claims 4-6 and are rejected in like manner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696